             Case 1:19-cr-00337-LO Document 29 Filed 11/12/19 Page 1 of 1 PageID# 80
JS 45(01/2008)                              REDACTED



Criminal Case Cover Sheet                                                                                          U.S. District Court
Place of Offense:                       Under SealiYes         NoX            Judge Assigned:     Judge O'Grady
City                             Superseding Indiclmeiit                      Criminal Number:     l:i9-cr-337

                 Fairfax &
County/Parish Loudoun            Same Defendant                               New Defendant

                                 Magistrate Judge Case Number l:]9-mj-407                       Arraignment Date;
                                 Search Warrant Case Number
                                 R 20/R 40 from District of
                                 Related Case Name and No:         U.S. v Brian Patrick Baynes l:l9-cr-232
Defendant Information:

Juvenile—Yes        No X     FBI#
                    ANDREW JON
Defendant NameiTMOMASBERG                          Alias Name(s)
Address: McLean, VA

Employment:
                                         Def
Birth datcxx/xx/1998 SS#xxx-xx-6752Sex M Race                           _Nationality                     Place of Birth
Height              Weight          Hair_               Eyes            Scars/Tattoos

   lnterpreter:2^No          Yes List language and/or dialect;                     Automobile Description
Location Status:

Arrest Date 9/19/2019
X Already in Federal Custody as of          9/19/2019              in   Alexandria City Jail
   Already in State Custody          On Pretrial Release                Not in Custody
   Arrest Warrant Requested          Fugitive                           Summons Requested
   Arrest Warrant Pending            Detention Souahl                   Bond
Defense Counsel Information:
Name; Gretchen Taylor                             Court Appoi nted               Counsel conflicted out:
Address:                                          Retained

Telephone;                                        Public Defender                Federal Public Defender's Office conflicted out: Yes
U.S. Attorney Information;

SAUSA Anthony Mariano             Telephone No; 703-299-3808                      Bar 11
Complainant Aaencv. Address & Phone Number or Person & Title;
Shawn Matthews. Special Agent. Federal Bureau of Investigations
U.S.C. Citations;

         Code/Section             Descrintion of Offense Charged          Countfs"!             Capital/Felonv/Misd/Pettv
                                  False Statement during Acquisition
Set I    18 use § 922(a)(6)       ofa Firearm                             J                     Felony
                                  Possession of Firearm by
Set 2    18 U.S.C. § 922(g)(3) Controlled Substance Abuser                2                     Felony
Set 3

                                                  (May be continued 5

Dale;      /l/V/l                 Signature of SAUSA;
